

Exhibit 10-I


Description of Matching Gift Program and
Vehicle Evaluation Program for Non-Employee Directors


Effective November 1, 2005, the matching gift program was discontinued. Under
that program, non-employee directors could give up to $25,000 per year to
certain tax-exempt organizations under the Ford Fund Matching Gift Program. For
each dollar given, the Ford Motor Company Fund contributed two dollars. The
Company also provides directors with the use of company vehicles at an estimated
average value for 2005 of approximately $28,000 per director. The directors are
expected to provide evaluations of the vehicles to the Company.




